Buser, J.,
concurring: I concur with the majority’s affirmance of the district court’s ruling upholding the legality of the warrant-less search. I write separately, however, because I would hold that Deputy Shawn McClay had probable cause with exigent circumstances to search Isaac Beltran’s pocket for cocaine or marijuana.
Deputy McClay was executing a search warrant issued by a judicial authority. Importantly, Beltran did not challenge the validity of the search warrant or the underlying affidavit in support of probable cause. (Inexplicably, neither the search warrant nor tire affidavit was introduced into evidence.) Under K.S.A. 22-2502, we start with the understanding that the search warrant was issued by the judicial authority
“only upon the oral or written statement, ... of any person under oath or affirmation which states facts sufficient to show probable cause that a crime has been or is being committed and which particularly describes a person, place or means of conveyance to be searched and things to be seized.” (Emphasis added.)
At the time the search warrant was executed, Deputy McClay believed he was entering “a drug house” and he was looking to seize cocaine and marijuana. In short, the legal and factual context *889which existed prior to McClay’s entiy into the residence is important: A judicial authority already had found probable cause to believe that a crime had been or was being committed and, as a result, Deputy McClay was directed to enter the residence and seize illegal drugs.
Deputy McClay was a member of the Sheriff Department’s drug unit, with specialized training in the investigation of drug cases. His experience included participating in 15 to 20 searches of structures during the course of drug investigations. This deputy’s unique knowledge and background is significant to the legal analysis.
“ ‘[W]e view the officer’s conduct, as must the district court, with “common sense” considering “ordinary human experience.” ’ [Citations omitted.]” State v. Hardyway, 264 Kan. 451, 459, 958 P.2d 618 (1998). “ ‘ “This approach is intended to avoid unrealistic second-guessing of police officers’ decisions and to accord appropriate deference to the ability of a trained law enforcement officer to distinguish between innocent and suspicious actions.” ’ [Citations omitted.]” 264 Kan. at 459. Thus, when “dealing with probable cause, we deal with probabilities. These are not technical; tíiey are the factual and practical considerations of everyday life on which reasonable and prudent persons, not legal technicians, act.” State v. Fewell, 286 Kan. 370, Syl. ¶ 4, 184 P.3d 903 (2008).
Deputy McClay, “wearing a tactical vest that had Sheriff s Department written on it and a badge displayed” announced his presence at the door of tire residence and stated that he had a search warrant. The deputy then knocked on the door for 20 seconds without any response from anyone inside or anyone opening the door to the residence. After this delay with no response, Deputy McClay then entered the residence, reannounced his presence, and repeated his purpose to execute tire search warrant.
Upon entry, however, Deputy McClay discovered two persons in the front room, with Beltran only 7 to 8 feet from the door. Given the length of time the deputy had knocked on the door advising of his official purpose, and two persons inside the residence in proximity to hear the knocking and the deputy’s statements, the fact that no one responded to the deputy or answered the door was certainly suspicious behavior. See Illinois v. Wardlow, *890528 U.S. 119, 124-25, 120 S. Ct. 673, 145 L. Ed. 2d 570 (2000) (treating presence in area of criminal activity and evasive behaviors as pertinent factors).
Upon entry and confronting Beltran face to face, Deputy McClay ordered Beltran to “stop.” Beltran, however, disobeyed the order and did not stop. Instead, Beltran “turned and walked, started walking towards the kitchen,” and walked away from the deputy. As discussed by the majority, disobedience of a law enforcement officer s lawful order may be considered obstructing a law enforcement officer, in violation of K.S.A. 21-3808. Additionally, such disobedience resulting in apparent obstruction of a law enforcement officer may be a factor in the reasonable suspicion/ probable cause calculus. See State v. Pollman, 286 Kan. 881, 891-92, 896-97, 190 P.3d 234 (2008).
When Beltran “turned and started walking away” from Deputy McClay, the deputy reasonably inferred that Beltran was attempting to flee with or dispose of evidence the court ordered him to seize. This was yet another important component to the deputy’s probable cause determination. Moreover, it also presented a clear exigent circumstance that justified an immediate warrantless search. See State v. Dugan, 47 Kan. App. 2d 582, 605-06, 276 P.3d 819 (2012) (discussing exigent circumstances).
Moreover, Beltran’s refusal to obey Deputy McClay’s order to stop was only one of two orders Beltran disregarded. The district court found that “[Beltran] was told to stop, take his hand out of his pocket, and he did the exact opposite; he kept his hand in his pocket and moved away.” This finding was undoubtedly based on Deputy McClay’s testimony that Beltran “wouldn’t listen to my commands, he wouldn’t take his hand out of his pocket.” Based on his experience in executing prior search warrants in drug cases, the deputy explained Beltran’s persistence in keeping his hand in his pocket resulted in Deputy McClay’s concern “for officer safety and also destroying evidence.” Deputy McClay also explained the obvious—that based on his experience, small packages containing cocaine or marijuana can be placed in a front pocket.
In summary, considering the myriad of suspicious circumstances in their totality and employing the necessary common sense, I *891would conclude that Deputy McClay possessed “specific facts leading a reasonable person to conclude evidence of a crime may be found in a particular place,” in other words, a “ ‘fair probability’ in light of the factual circumstances” that Beltran’s pocket contained evidence of illegal drugs. See State v. Lundquist, 48 Kan. App. 2d 180, 185, 286 P.3d 232 (2012) (quoting Illinois v. Gates, 462 U.S. 213, 238, 103 S. Ct. 2317, 76 L. Ed. 2d 527 [1983]).